DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.    	The following is a Non-Final Office action in response to the Applicant submission received on 05/08/2019.
3.    	Claims 1-19 are currently pending and have been examined.

Foreign Priority

4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Oath/Declaration

5.	The applicant's oath/declaration filed on 05/08/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings


Information Disclosure Statement

7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 101

8.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 4 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 4 and 17 recite “a computer-readable medium”. Specification recites The “computer readable recording medium” may be a semiconductor recording medium, an optical recording medium, a magnetic recording medium, a recording medium of a short-term dynamic storage program, or any other recording medium readable by a computer (para. 279). In other words, the specification only provides mere example of computer readable medium, which is not a definition. In plain meaning, the computer-

Claim Rejections - 35 USC § 102

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1, 4, 5, 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Yang et al. (US 20180027589 A1).

Regarding claim 1, Yang discloses a method of transmitting data by a base station, comprising:
(Yang, para. 26: the eNB informs a terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command); 
performing carrier sensing on the at least one subband (Yang, para. 56: performing, by a node device, a Clear Channel Assessment (CCA), detection on each of the divided sub-bandwidths respectively. Moreover, paragraph 63 further discloses the eNB can be a node device); 
allocating idle resources in a first subband to the UE (Yang, para. 26: the eNB instructs the terminal to receive downlink data only on the detected sub-bandwidth); and
transmitting, to the UE, control information indicating the idle resources allocated to the UE (Yang, para. 26: the eNB informs the terminal of information about the detected sub-bandwidth in the clear state by means of an air interface PHY command). 

Regarding claim 4, Yang discloses a computer readable medium having instructions stored thereon, the instructions, when executed by a processor, cause the processor to perform the method of claim 1 (Yang, para. 39: discloses a computer-readable storage medium, in which a program instruction is stored, and when the program instruction is executed, the method of claim 1 can be implemented). 

Regarding claim 5, Yang discloses a method of transmitting data by a user equipment (UE), comprising: receiving, from a base station, information related to frequency domain resources of at least one subband on which carrier sensing is to be performed by the base station (Yang, para. 26, 56: the eNB informs a terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command); and receiving control information from the base station, the control information indicating idle resources in a first subband allocated to the UE by the base station (Yang, para. 26: the eNB informs a terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command, to instruct the terminal to receive downlink data only on the sub-bandwidth…). 

Regarding claim 17, Yang discloses a computer readable medium having instructions stored thereon, the instructions, when executed by a processor, cause the processor to perform the method of claim 5 (Yang, para. 39: discloses a computer-readable storage medium, in which a program instruction is stored, and when the program instruction is executed, the method of claim 5 can be implemented). 

Regarding claim 18, Yang discloses a base station, comprising: a processor; a transceiver; and a memory having computer executable instructions stored thereon, the instructions, when executed by the processor (Yang, para. 39: computer-readable storage medium, in which a program instruction is stored, and when the program instruction is executed), cause the base station to perform: transmitting, to a user (Yang, para. 26: the eNB informs a terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command); performing carrier sensing on the at least one subband (Yang, para. 56: performing, by a node device, a Clear Channel Assessment (CCA), detection on each of the divided sub-bandwidths respectively. Moreover, paragraph 63 further discloses the eNB can be a node device), allocating idle resources in a first subband to the UE (Yang, para. 26: the eNB informs a terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command, to instruct the terminal to receive downlink data only on the sub-bandwidth…), and transmitting, to the UE using the transceiver, control information indicating the idle resources allocated to the UE (Yang, para. 26: the eNB informs the terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command). 

Regarding claim 19, Yang discloses a user equipment (UE), comprising: a processor; a transceiver; and a memory having computer executable instructions stored thereon, the instructions, when executed by the processor (Yang, para. 39: computer-readable storage medium, in which a program instruction is stored, and when the program instruction is executed), cause the UE to perform: receiving, from a base station using the transceiver, information related to frequency domain resources of at least one subband on which carrier sensing is to be performed by the base station (Yang, para. 26: the eNB informs a terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command); and receiving control information from the base station using the transceiver, the control information indicating idle resources in a first subband allocated to the UE by the base station (Yang, para. 26: the eNB informs a terminal of information about a detected sub-bandwidth in the clear state by means of an air interface PHY command, to instruct the terminal to receive downlink data only on the sub-bandwidth…).

Claim Rejections - 35 USC § 103

13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
17.	Claims 2, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180027589 A1) in view of SORIAGA et al. (US 20190230656 A1).

Regarding claim 2, Yang discloses all the subject matter of the method of claim 1 with the exception of further comprising: configuring, for a single downlink slot group, a set of a plurality of hybrid automatic repeat request-acknowledgement (HARQ-ACK) transmission time units for the UE; and transmitting a configuration of the set to the UE, wherein the UE transmits a HARQ-ACK corresponding to the downlink slot group on one or more HARQ-ACK transmission time units in the set.
In a similar field of endeavor, SORIAGA discloses configuring, for a single downlink slot group, a set of a plurality of hybrid automatic repeat request-(SORIAGA, Fig. 8, 16, para. 84-87: As shown in FIG. 8, in another example of slot aggregation, a single DCI in a slot is used for multi-grant scheduling. For example, the DCI can schedule multiple different TBs (e.g., non-repeated and associated with the different HARQ process numbers) in multiple (e.g., consecutive) slots. A single ACK may be sent for all of the multiple TBs. The ACK may acknowledge whether each of the different TBs was successfully received. The DCI may also schedule the HARQ ACK process for each of the different TBs); and transmitting a configuration of the set to the UE, wherein the UE transmits a HARQ-ACK corresponding to the downlink slot group on one or more HARQ-ACK transmission time units in the set  (SORIAGA, Fig. 8, 16, para. 42, 86: As shown the slot aggregation example in FIG. 7, a single downlink link information (DCI) transmission (e.g., a single grant) may be received in a slot. For example, the DCI may be received in a control region of the slot, such as the physical downlink control channel (PDCCH). The DCI can schedule repetitions of a TB (e.g., HARQ_ID 0) in multiple consecutive slots. An acknowledgment (ACK) may be sent after the last scheduled repetition to acknowledge whether the TB was successfully received). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of SORIAGA to include the above features into the system of Yang such as configuring, for a single downlink slot group, a set of a plurality of hybrid automatic repeat request-acknowledgement (HARQ-ACK) transmission time units for the UE; and transmitting a configuration of the set to the UE as taught by SORIAGA. The motivation 

Regarding claim 12, Yang discloses all the subject matter of the method of claim 5 with the exception wherein data is received from the allocated resources in an order of time domain first and frequency domain next.
However, SORIAGA discloses wherein data is received from the allocated resources in an order of time domain first and frequency domain next (SORIAGA, para. 109: a resource allocation to receive data in time and frequency). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of SORIAGA to include the above features into the system of Yang such as receiving data from the allocated resources in an order of time domain and frequency domain as taught by SORIAGA. The motivation for doing so would have been to reduce DCI overhead by configuring parameters of slot aggregation.

Regarding claim 13, Yang discloses all the subject of the method of claim 5 with the exception further comprising: receiving, from the base station, a configuration of a set of a plurality of hybrid automatic repeat request-acknowledgement (HARQ-ACK) transmission time units, wherein a HARQ-ACK transmitted on the plurality of HARQ-ACK transmission time units in the set corresponding to the same downlink slot group; and transmitting a HARQ-ACK on one or more HARQ-ACK transmission time units in the set according to the received configuration. 
(SORIAGA, Fig. 8, 16, para. 84-87: As shown in FIG. 8, in another example of slot aggregation, a single DCI in a slot is used for multi-grant scheduling. For example, the DCI can schedule multiple different TBs (e.g., non-repeated and associated with the different HARQ process numbers) in multiple (e.g., consecutive) slots. A single ACK may be sent for all of the multiple TBs. The ACK may acknowledge whether each of the different TBs was successfully received. The DCI may also schedule the HARQ ACK process for each of the different TBs); and transmitting a HARQ-ACK on one or more HARQ-ACK transmission time units in the set according to the received configuration  (SORIAGA, Fig. 8, 16, para. 42, 86: As shown the slot aggregation example in FIG. 7, a single downlink link information (DCI) transmission (e.g., a single grant) may be received in a slot. For example, the DCI may be received in a control region of the slot, such as the physical downlink control channel (PDCCH). The DCI can schedule repetitions of a TB (e.g., HARQ_ID 0) in multiple consecutive slots. An acknowledgment (ACK) may be sent after the last scheduled repetition to acknowledge whether the TB was successfully received). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of SORIAGA to include the above features into the system of Yang such as 

Regarding claim 14, Yang discloses all the subject matter of the method of claim 13 with the exception further comprising, before transmitting the HARQ-ACK, sequentially performing carrier sensing in the HARQ-ACK transmission time units in the set.
SORIAGA discloses sequentially performing carrier sensing in the HARQ-ACK transmission time units in the set (SORIAGA, para. 116, 117: multi-TB slot aggregation may reuse HARQ timing following distributed N1 or may use a new HARQ timeline). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of SORIAGA to include the above features into the system of Yang such as sequentially performing carrier sensing in the HARQ-ACK transmission time units in the set as taught by SORIAGA. The motivation for doing so would have been to reduce DCI overhead by configuring parameters of slot aggregation.

18.	Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180027589 A1) in view of Choi et al. (US 20210084622 A1).

Regarding claim 3, Yang discloses all the subject matter of the method of claim 1 with the exception of further comprising: generating the control information, the control information including slot format information (SFI) indicating that an orthogonal frequency division multiplexing (OFDM) symbol corresponds to one of an uplink OFDM symbol, a downlink OFDM symbol, a first type of flexible OFDM symbol, or a second type of flexible OFDM symbol, wherein the second type of flexible OFDM symbol is used to transmit a downlink control channel or a wake-up signal (WUS) without additional information that indicates that the OFDM symbol corresponds to an uplink OFDM symbol or a downlink OFDM symbol. 
In a similar field of endeavor, Choi discloses generating the control information, the control information including slot format information (SFI) indicating that an orthogonal frequency division multiplexing (OFDM) symbol corresponds to one of an uplink OFDM symbol, a downlink OFDM symbol, a first type of flexible OFDM symbol (Choi, para. 63-70: The type of symbol configured with the RRC signal may be referred to as a semi-static DL/UL configuration. In the semi-static DL/UL configuration previously configured with RRC signals, the flexible symbol may be indicated as a DL symbol, an UL symbol, or a flexible symbol through dynamic slot format information (SFI) transmitted on a physical DL control channel (PDCCH). In this case, the DL symbol or UL symbol configured with the RRC signal is not changed to another symbol type. Table 1 exemplifies the dynamic SFI that the base station can indicate to the UE. Moreover, para. 63 discloses OFDM symbols may be referred to simply as symbols), or a second type of flexible 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of Choi to include the above features into the system of Yang such as the control information including slot format information (SFI) indicating that an orthogonal frequency division multiplexing (OFDM) symbol corresponds to one of an uplink OFDM symbol, a downlink OFDM symbol, a first type of flexible OFDM symbol as taught by Choi. The motivation for doing so would have been to provide a method for efficiently transmitting uplink control information in a wireless communication system.

Regarding claim 16, Yang discloses all the subject matter of the method of claim 5 with the exception wherein the control information includes slot format information (SFI) indicating that a orthogonal frequency division multiplexing (OFDM) symbol corresponds to one of an uplink OFDM symbol, a downlink OFDM symbol, a first type of flexible OFDM symbol, or a second type of flexible OFDM symbol, and further comprising receiving a downlink control channel or a wake-up signal (WUS) in the OFDM symbol if the SFI indicates that the OFDM symbol is a second type of flexible OFDM symbol and there is no indication information that indicates the OFDM symbol corresponds to an uplink OFDM symbol or a downlink OFDM symbol. 
(Choi, para. 63-70: The type of symbol configured with the RRC signal may be referred to as a semi-static DL/UL configuration. In the semi-static DL/UL configuration previously configured with RRC signals, the flexible symbol may be indicated as a DL symbol, an UL symbol, or a flexible symbol through dynamic slot format information (SFI) transmitted on a physical DL control channel (PDCCH). In this case, the DL symbol or UL symbol configured with the RRC signal is not changed to another symbol type. Table 1 exemplifies the dynamic SFI that the base station can indicate to the UE. Moreover, para. 63 discloses OFDM symbols may be referred to simply as symbols), or a second type of flexible OFDM symbol, and further comprising receiving a downlink control channel or a wake-up signal (WUS) in the OFDM symbol if the SFI indicates that the OFDM symbol is a second type of flexible OFDM symbol and there is no indication information that indicates the OFDM symbol corresponds to an uplink OFDM symbol or a downlink OFDM symbol. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of Choi to include the above features into the system of Yang such as the control information including slot format information (SFI) indicating that an orthogonal frequency division multiplexing (OFDM) symbol corresponds to one of an uplink OFDM symbol, a downlink OFDM symbol, a first type of flexible OFDM symbol as taught by .

19.	Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 20180027589 A1) in view of Yi et al. (US 20190364602 A1).

Regarding claim 6, Yang discloses all the subject matter of the method of claim 5 with the exception wherein the at least one subband has a bandwidth of N physical resource blocks (PRBs), wherein N is a positive integer.
However, in a similar field of endeavor, Yi discloses wherein the at least one subband has a bandwidth of N physical resource blocks (PRBs), wherein N is a positive integer (Yi, para. 321: when P is 50 RBs, and M is 10 RBs, all UEs may align its hopping at 50 RB subbands based on common PRB indexing or based on system bandwidth/PRB grid). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of Yi to include the above features into the system of Yang such as one or more subbands have a bandwidth of N physical resource blocks (PRBs) as taught by Yi. The motivation for doing so would have been to expand and improve coverage and system capacity and quality.

Regarding claim 7, Yang discloses all the subject matter of the method of claim 6, however, Yi further discloses wherein the bandwidth of the at least one subband is (Yi, para. 237, 238: intra-slot hopping may occur within K PRBs and/or RBGs, or 2*K PRBs and/or 2*K RBGs, or 4*K PRBs and/or 4*K RBGs . . . 2.sup.i*K PRBs and/or 2.sup.i*K RBGs depending on the configured BWP. In this case, 2.sup.i*K PRBs and/or 2.sup.i*K RBGs may be equal to or smaller than the configured BWP bandwidth. If mirroring approach is used, at least one part may be aligned. Whether it starts from lower frequency in the first hop or higher frequency in the first hop may be configured by the network per BWP configuration or may be determined depending on the frequency location of the configured BWP. When this approach is used, for initial UL BWP, an offset & K may be configured or predefined. The offset may be applied to common PRB indexing where subband division based on K will be started. K may be UE's minimum bandwidth capability or system's minimum bandwidth or prefixed value. Or, K may be larger than the smallest configured BWP's bandwidth). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of Yi to include the above features into the system of Yang such as the number N of PRBs of the at least one subband is preset by a protocol, and a subcarrier spacing of the PRB is determined according to a reference subcarrier spacing as taught by SORIAGA. The motivation for doing so would have been to expand and improve coverage and system capacity and quality.

Regarding claim 8, Yang discloses all the subject matter of the method of claim 7 with the exception wherein the RBG is determined based on one of: the RBG is in a basic unit of the at least one subband, wherein PRBs in the RBG are in a single subband on which the carrier sensing is to be performed; or the RBG is in a basic unit of a carrier or a BWP, wherein PRBs in the RBG are in different subbands on which the carrier sensing is to be performed.
Yi discloses wherein the RBG is determined based on one of: the RBG is in a basic unit of the at least one subband, wherein PRBs in the RBG are in a single (Yi, para. 238: intra-slot hopping may occur within K PRBs and/or RBGs, or 2*K PRBs and/or 2*K RBGs, or 4*K PRBs and/or 4*K RBGs . . . 2.sup.i*K PRBs and/or 2.sup.i*K RBGs depending on the configured BWP. In this case, 2.sup.i*K PRBs and/or 2.sup.i*K RBGs may be equal to or smaller than the configured BWP bandwidth. If mirroring approach is used, at least one part may be aligned. Whether it starts from lower frequency in the first hop or higher frequency in the first hop may be configured by the network per BWP configuration or may be determined depending on the frequency location of the configured BWP. When this approach is used, for initial UL BWP, an offset & K may be configured or predefined. The offset may be applied to common PRB indexing where subband division based on K will be started. K may be UE's minimum bandwidth capability or system's minimum bandwidth or prefixed value. Or, K may be larger than the smallest configured BWP's bandwidth). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of Yi to include the above features into the system of Yang such as the number N of PRBs of the at least one subband is preset by a protocol, and a subcarrier spacing of the PRB is determined according to a reference subcarrier spacing as taught by Yi. The motivation for doing so would have been to expand and improve coverage and system capacity and quality.

Regarding claim 9, Yang discloses all the subject matter of the method of claim 5, however, Yi further discloses wherein a bandwidth of the at least one subband is predetermined, and wherein, when the bandwidth of the at least one subband is not an integer multiple of PRBs, the PRB is allocated based on one of: a PRB is not allocated across two subbands on which the carrier sensing is to be performed, and a PRB located in a single subband is allocated according to a carrier sensing result of the single subband; or a PRB that is located across two subbands on which the carrier sensing is to be performed is allocated based on carrier sensing results of the two subbands, and a PRB located in the single subband is allocated according to a carrier sensing result of the single subband (Yi, para. 321: when P is 50 RBs, and M is 10 RBs, all UEs may align its hopping at 50 RB subbands based on common PRB indexing or based on system bandwidth/PRB grid. If the bandwidth of a configured DL BWP is 100 RBs and starting PRB index is 10, interleaver row/column size is 2*10=20. If there is DL BWP with 50 RBs for another UE in the same frequency region, that UE may have interleaver size of 1*10=10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of Yi to include the above features into the system of Yang such as a PRB that is located across two subbands on which the carrier sensing is to be performed is allocated based on carrier sensing results of the two subbands, and a PRB located in the single subband is allocated according to a carrier sensing result of the single subband as taught by Yi. The motivation for doing so would have been to expand and improve coverage and system capacity and quality.

Regarding claim 10, Yang discloses all the subject matter of the method of claim 5 with the exception wherein the idle resources in one or more subbands allocated to the UE by the base station are determined based on one of: resources of individual subbands on which the carrier sensing is to be performed or a bandwidth part (BWP) of a carrier that are separately allocated by the base station; resources of the individual subbands on which the carrier sensing is to be performed or the BWP are jointly allocated by the base station; separately or jointly allocated resources of individual subbands on which the carrier sensing is to be performed or the BWP are received from the base station by a higher layer signaling configuration; or separately or jointly allocated resources of individual subbands on which the carrier sensing is to be performed or the BWP are based on different downlink control information (DCI) formats received from the base station.
Yi discloses wherein the idle resources in one or more subbands allocated to the UE by the base station are determined based on one of: resources of individual subbands on which the carrier sensing is to be performed or a bandwidth part (BWP) of a carrier that are separately allocated by the base station; resources of the individual subbands on which the carrier sensing is to be performed or the BWP are jointly allocated by the base station; separately or jointly allocated resources of individual subbands on which the carrier sensing is to be performed or the BWP are received from the base station by a higher layer signaling configuration; or separately or jointly allocated resources of individual subbands on which the carrier sensing is to be performed or the BWP are based on different downlink control information (DCI) formats (Yi, para. 103: When DL and UL BWP switching occurs independently, handling of PUCCH resource needs to be clarified. In each UL BWP, a set of (or multiple sets of) PUCCH resources may be configured, and the same and/or different PUCCH resource may be configured in each BWP. Each DL scheduling assignment may include PUCCH resource. Only a subset of scheduling DCIs corresponding to the same PUCCH resource may include PUCCH resource. Or, every scheduling DCI may include PUCCH resource). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of Yi to include the above features into the system of Yang such as separately or jointly allocated resources of individual subbands on which the carrier sensing is to be performed or the BWP are based on different downlink control information (DCI) formats received from the base station as taught by Yi. The motivation for doing so would have been to expand and improve coverage and system capacity and quality.

Regarding claim 11, Yang discloses all the subject matter of the method of claim 10, however, Yi further discloses wherein, when the resources are jointly allocated, relative positions of the resources allocated in the individual subbands on which the carrier sensing is to be performed or the BWP are identical; or the resources of the individual subbands on which the carrier sensing is to be performed or the BWP are allocated as a whole band (Yi, para. 138, 172, 186: Same BWP to DL BWP: In unpaired spectrum, the default UL BWP configuration may have the same bandwidth and/or frequency location as the default DL BWP configuration. If DL and UL use different frequency, the same bandwidth and/or same number of PRBs may be used. The center may or may not be same depending on location of PRB 0. If DL and UL use different numerology, it needs to be indicated or the center may be same between DL and UL (i.e. PRB grid is nested at the center of DL BWP and UL BWP)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the teaching of Yang with the teaching of Yi to include the above features into the system of Yang such as relative positions of the resources allocated in the individual subbands on which the carrier sensing is to be performed or the BWP are identical as taught by Yi. The motivation for doing so would have been to expand and improve coverage and system capacity and quality.

Allowable Subject Matter

	Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	Regarding claim 15, the prior art fails to teach or disclose the transmitting of the HARQ-ACK further comprises: 

if the carrier sensing result of the first HARQ-ACK transmission time unit is
busy, performing carrier sensing in a next HARQ-ACK transmission time unit until a
HARQ-ACK transmission time unit whose carrier sensing result is idle is found to
transmit the HARQ-ACK without performing carrier sensing in subsequent HARQ-
ACK transmission time units;
if the carrier sensing result is busy up to a last HARQ-ACK transmission time
unit in the set, not transmitting the HARQ-ACK; or
repeatedly transmitting the HARQ-ACK on a HARQ-ACK transmission time
unit in the set whose carrier sensing result is idle and all subsequent HARQ-ACK
transmission time units in the set. 
That is, the closest prior art of Yang discloses carrier sensing (Yang, para. 56, 63: performing, by a eNB, a Clear Channel Assessment (CCA), detection on each of the divided sub-bandwidths respectively), but does not disclose if a carrier sensing result of a first HARQ-ACK transmission time unit in the set is idle, transmitting the HARQ-ACK in the first HARQ-ACK transmission time unit without performing carrier sensing in subsequent HARQ-ACK transmission time units; if the carrier sensing result of the first HARQ-ACK transmission time unit is busy, performing carrier sensing in a next HARQ-ACK transmission time unit until a HARQ-ACK transmission time unit whose carrier sensing result is idle is found to transmit the HARQ-ACK without performing carrier sensing in subsequent HARQ-ACK transmission time units; if the carrier sensing result 

Conclusion

20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-- Yeo et al. (US 20190273582 A1) discloses a method that involves determining a code block groups (CBGs) for a transport block (TB) based on first information and a number of code blocks (CBs) for the TB, where the CBGs includes a first or second 
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466